Citation Nr: 1448920	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for an umbilical hernia.

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.  In March 2012, the case was remanded for further development.

The December 2005 rating decision on appeal assigned a temporary total (convalescence) rating for the umbilical hernia from July 21, 2005 through August 31, 2005, and 0 percent thereafter, assigned a separate 0 percent rating for scars secondary to the umbilical hernia, effective July 21, 2005, and continued the 20 percent rating for the right shoulder.  A February 2006 rating decision extended the convalescence rating for the hernia through September 30, 2005.  A June 2009 rating decision assigned a temporary total (convalescence) rating for the right shoulder disability from March 20, 2009 through June 30, 2009.  The Veteran has not disagreed with the February 2006 and June 2009 rating decisions.  He also did not appeal the separate rating assigned for the umbilical hernia scars.


FINDINGS OF FACT

1.  Throughout, the Veteran has had a small umbilical hernia or use of an abdominal belt recommended.


2.  At no time under consideration has the Veteran's right (minor) shoulder motion been shown to be limited to 25 degrees from the side.



CONCLUSIONS OF LAW

1.  A 20 percent rating, throughout, is warranted for the Veteran's postoperative umbilical hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7339 (2014).

2.  A rating in excess of 20 percent is not warranted for the Veteran's right (minor) shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A July 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations in August 2005, June 2008, February 2009, August 2009, January 2011, April 2012, and March 2014.  The reports of those examinations contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).      
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Umbilical Hernia

From July 21, 2005, through September 30, 2005, the umbilical hernia was rated 100 percent based on the need for post-surgical convalescence.  Consequently, that period is not for consideration.

The Veteran's post-operative umbilical hernia is rated under Code 7339 (for postoperative ventral hernia).  A 0 percent rating is warranted for ventral hernia postoperative wounds, healed, no disability, belt not indicated.  A 20 percent rating is warranted for a small ventral hernia, postoperative, not well supported by belt under ordinary conditions, or healed ventral hernia, or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large ventral hernia, postoperative, not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive ventral hernia, postoperative, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

The instant claim for increase was received in May 2005.  Consequently, the period for consideration begins in May 2004.  The record does not include (and the Veteran has not identified) any records of treatment or evaluations he received for a hernia between May 2004 and May 2005.

May 2005 VA treatment records note the Veteran complained of pain at the umbilicus where he previously had a hernia repair.  An umbilical hernia was assessed and a hernia repair was recommended.  A July 2005 VA treatment record notes that the Veteran reported the return of a bulge around his umbilicus around 2 to 3 years prior and had recently reported increased pain.  The provider noted that a non-reducible umbilical hernia approximately two to three inches in diameter was diagnosed in June 2005.  On July 21, 2005, the Veteran underwent an umbilical hernia repair with mesh and was discharged with instructions of no heavy lifting for 4 to 5 months and no lifting greater than 10 pounds for 8 weeks. 

A September 2005 VA treatment record notes the repair was secure and well-healed and the Veteran could resume reasonable activity, but was not to lift greater than 50 pounds.  December 2005 and March 2006 VA treatment records note the Veteran complained of pain at the surgical site of his hernia repair.  April 2006 VA treatment records note he reported intermittent burning abdominal pain and a truss was ordered.  A later April 2006 VA treatment record notes the Veteran was issued 2 abdominal binders.  A June 2006 VA treatment record shows continued use of abdominal binders. 

A July 2007 VA treatment record notes the Veteran was seen in the emergency room for pain associated with his hernia.  He reported increasing pain when lifting anything and a CT scan showed a reaction around his mesh (inflammatory changes in the ventral abdominal wall) and closure, but no evidence of hernia.  Examination showed a well-healed transverse infraumbilical incision, but no evidence of erythema, abscess formation, or clinical hernia formation.  The Veteran reported that the abdominal binder increased his interabdominal tension. 

On June 2008 VA examination, the Veteran reported daily pinching and burning intermittently.  Abdominal examination showed no ventral masses or hernias.  A March 2008 VA treatment record notes the Veteran's complaints of pain secondary to his hernia repair, which he attributed to the mesh.

At the August 2008 RO hearing, the Veteran testified he had pain at the surgical site.  He did not believe the pain was related to the scar, but rather to the mesh.  He indicated that his physicians had told him that it was probably the mesh that was causing his pain, but that it would be harmful to repair it.  He also noted that he was unemployed and had difficulty sleeping due to the pain.

An August 2008 VA treatment record notes the Veteran's complaints of abdominal pain since surgery.  The record notes that one year prior he sought treatment and stated he needed the "mesh out," but the surgeon allegedly refused.  The pain was described as sharp, lasting a few minutes, but over the previous few days had been constant.  A November 2008 VA treatment record notes the Veteran was referred for surgical consult due to complaints of pain in the umbilical area following his hernia repair.  Examination found the repair to be healed and intact without evidence of recurrence or other visible findings.  The physician did not recommend exploration of the repair.  A December 2008 VA treatment record notes the Veteran continued to experience pain associated with his hernia repair. 

On February 2009 VA examination, the Veteran reported daily pinching around the umbilicus and occasional sharp pain every 2 weeks.  Abdominal examination showed minimal tenderness around the umbilicus with no masses.  An umbilical hernia, post repairs without objective residuals was assessed. 
February 2009 and March 2009 lay statements from the Veteran's wife and mother indicate that the Veteran frequently experienced stomach pain and was still unable to lift over 10 pounds.  A February 2009 statement from the Veteran's previous employer indicates that the Veteran was removed from his job due to missing too much work due to pain. 

An April 2009 VA treatment record notes that the Veteran was continuing to experience the same intermittent pain, but that he had consulted with surgery and there was no plan to operate.  A May 2010 VA treatment record indicates the Veteran had to stop physical therapy for his low back due to pain from the pressure of his hernia belt.

On January 2011 VA examination, abdominal examination found no palpable tenderness, masses, hernias, or muscle wall abnormality.  The Veteran was not using any belts or trusses. 

An August 2011 VA treatment record notes the Veteran's report that he felt his hernia "pulling at the mesh" and that he has experienced pain since surgery. 

At the November 2011 videoconference hearing, the Veteran testified that if he lifts over 10 pounds, he experiences strain and can feel that the mesh from his hernia repair.  He reported his July 2007 hospital visit and indicated that he was told there was nothing that could be done.

On April 2012 VA examination, abdominal examination found no tenderness, masses, or organomegaly, and no hernia.  The Veteran reported no hospitalizations due to his hernia.  The examiner opined that the hernia did not impact on the Veteran's ability to work and that there were no residuals from the hernia repair.

On March 2014 VA examination, the Veteran reported experiencing abdominal pain when lifting over 30-40 pounds.  There was no hernia detected and no indication for a supporting belt.  The examiner found that the Veteran's hernia did not impact on his ability to work and that there was no functional impairment associated with the hernia.  
The Board finds that the evidence supports the award of a 20 percent rating for the post-operative umbilical hernia for throughout the period under consideration.  His symptoms are most analogous to a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  The Board notes the criteria for the progressively increasing ratings for hernias are stated in the disjunctive rather than the conjunctive (i.e. or, not and), each criterion listed warrants an increase.  In May 2005, there was discomfort and pain in the umbilical region, treatment records show a recurrent umbilical hernia, and hernia repair was recommended.  Following the July 2005 hernia repair, abdominal binders were recommended.  Although VA examiners have indicated that there was no effect on the abdominal wall muscles or current hernias, the evidence shows the Veteran experienced discomfort in the region, and an abdominal belt had been recommended.  Accordingly, the Board finds that a 20 percent rating for the post-operative umbilical hernia is warranted throughout.

At no time is the Veteran's hernia shown to have been large or not well-supported by a belt under ordinary circumstances.  Therefore, rating in excess of 20 percent is not warranted. 

Right Shoulder

From March 20, 2009 through June 30, 2009, the right shoulder disability was rated 100 percent based on the need for post-surgical convalescence.  Consequently, that period of time is not for consideration.

Shoulder disabilities are rated under Codes 5200 to 5203.  Although the Veteran has reported being ambidextrous, he has consistently indicated that he writes and eats with his left hand, thus the Veteran's right arm is considered his minor extremity.  38 C.F.R. §§ 4.69, 4.71a.  He is not shown to have ankylosis of the right shoulder, impairment of the humerus of the right extremity, or impairment of the right clavicle or scapula.  Therefore Codes 5200, 5202, and 5203 do not apply. 

Under Code 5201, the minimum compensable rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of minor arm motion to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of major arm motion to 25 degrees from side warrants a 40 percent rating.  Limitation of minor arm motion to 25 degrees from side warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

 In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

On August 2005 VA examination, the Veteran reported constant pain in the right shoulder anteriorly which got worse with lifting or physical activity.  He reported waking up with numbness in the right upper extremity, that it sometimes gave way, and that he experienced flare-ups four to five times per week during which he could not raise his arm due to pain.  Examination revealed tenderness present diffusely and redness in the joint area.  Flexion was to 100 degrees, abduction was to 70 degrees, external rotation was to 30 degrees, and internal rotation was to 10 degrees, all with pain on motion.  There was no additional limitation with repetitive use.  August 2005 X-rays showed no acute process, though there was a suggestion of a small bony spur in the anterior acromion.

June 2006 X-rays showed a projection from the undersurface of the acromion which posed some risk for impingement if the process was anterior as was interpreted.  A June 2006 VA treatment record notes that right shoulder flexion was to 70 degrees and the shoulder was tender anterolaterally without erythema or increased heat. 

An August 2006 MRI found a focal tear in the rotator cuff tendon at its humeral insertion and an inferiorly directed acromial spur.  A September 2006 VA treatment record notes the Veteran's complaints of worsening shoulder pain and difficulty lifting his arm and reaching behind his back.  Examination found 160 degrees of humeral flexion and external rotation to 50 degrees.  Strength was 4/4 on flexion, 3/4 on external rotation, and 4/4 on internal rotation.  There was no evidence of instability and sensation was intact.  X-rays showed subacromial spurring and an MRI scan suggested a full-thickness rotator cuff tear.  An October 2006 VA treatment record shows continuing right shoulder pain.

On June 2008 VA examination, the Veteran reported constant right shoulder pain, rated at about a 5/10.  There was no locking or instability.  He reported weakness and limited range of motion with the inability to raise his arm above shoulder level, and daily flare-ups lasting 4 to 5 hours with pain increasing to 8/10.  The record and STRs showed the Veteran was left handed; however, he reported being ambidextrous.  The examiner noted the Veteran was left-handed when writing and eating. 

Examination revealed the right shoulder was tender to palpitation and light touch.  Forward flexion was limited to 90 degrees, abduction was to 90 degrees, and external and internal rotation were to 70 degrees, with pain on motion.  The examiner noted that the right shoulder disability did not significantly impair daily activities or the ability to perform sedentary and light physical employment activities.

A March 2008 VA treatment record shows the Veteran sought treatment for shoulder pain and was interested in surgery to alleviate his symptoms.  March 2008 X-rays show the Veteran's right shoulder was unchanged since June 2006 studies which suggested an impingement.  An April 2008 private treatment record notes the Veteran complained of right shoulder pain with limited range of motion and was given an injection for pain relief.  Range of motion was limited in all ranges due to pain with tenderness over the deltoid.  A May 2008 private treatment record notes the Veteran reported that the April 2008 injection provided no real pain relief. 

At the August 2008 Decision Review Officer hearing, the Veteran reported experiencing right shoulder pain and that he was considering surgery.  He indicated that he could not perform daily activities like taking out the trash or changing a light bulb and that his shoulder pain made it difficult to sleep.  The Veteran indicated that he is ambidextrous, but writes and eats with his left hand.  He reported having to stop his work as a security guard 

On February 2009 VA examination, the Veteran reported continuing shoulder pain with recurrent stiffness and swelling.  He denied any weakness or instability.  He complained of a throbbing pain rated at 5/10 daily, with flare-ups at night with pain at an 8/10.  He noted his right shoulder interferes with his ability to work.  Examination revealed palpable tenderness over the anterior portion of the shoulder joint.  Forward flexion was to 70 degrees, abduction was to 65 degrees, external rotation was to 45 degrees, and internal rotation was to 40 degrees, with all ranges of motion associated with significant pain.  There was an increase of pain on repetitive motion. 

February 2009 private treatment records indicate the Veteran sought treatment for right shoulder pain.  Forward flexion was to 90 degrees, assisted abduction was to 90 degrees, external rotation was to 50 degrees, and internal rotation was to 80 degrees.  March 2009 private treatment records indicate the Veteran underwent a right shoulder arthroscopy on March 20, 2009.  One week post-surgery, he reported being sore and stiff and the wounds were intact.  A March 2009 statement from Dr. A. P. states that the Veteran required three months of rehabilitation before being able to return to work.  A May 2009 private treatment record indicates the Veteran continued to experience shoulder pain, and that he would begin active range of motion exercises and strengthening. 

A March 2009 statement from the Veteran's mother notes he continued to have shoulder pain.  A statement from the Veteran's sister dated in February 2009 reports that he could not pick up heavy objects due to his shoulder disability, and had limited range of motion due to pain.  A statement from the Veteran's former employer dated in February 2009 notes the Veteran's constant pain, and that he was forced to release the Veteran from employment because he was missing too much work.  A statement from the Veteran's wife dated in March 2009 notes the Veteran's shoulder pain and difficulty sleeping and that he has lost several jobs due to due to his disabilities.  A March 2009 statement from the Veteran notes his continuing shoulder pain and that while he writes with his left hand, he feels his right arm is his stronger arm.  He also reported being unable to work because he was let go from his jobs due to missing too much work or being unable to perform the duties required. 

On August 2009 VA examination, the Veteran reported constant pain, claimed that he was unable to use his right arm at all, and felt like he was unable to return to work.  He refused range of motion testing.  Neurological examination was normal. The examiner indicated that the subjective complaints appeared inconsistent with the documented objective evidence and the range of motion testing can be rendered inaccurate by suboptimal effort.

A July 2010 VA treatment record shows the Veteran was tender around the shoulder, range of motion was limited to 50 percent of normal without pain.  The Veteran declined any injections and opted to try physical therapy; additional surgery was not recommended.

An August 2010 VA treatment record notes the Veteran continued to have right shoulder pain which increased with overhead activities or lifting over 15 pounds.  Flexion was to 85 degrees, abduction was to 75 degrees, external rotation was to 25 degrees, and internal rotation was to 20 degrees.  The provider noted there was increased muscle guarding and pain and therefore the range of motion testing was inconsistent.  A September 2010 VA treatment record shows the Veteran sought treatment for right shoulder pain and was extremely sensitive to light pressure on the area and overhead movements caused an increase in pain.  In October 2010 the Veteran reported continuing shoulder pain; he declined injections into the shoulder, and did not want surgery.  

On January 2011 VA examination, the Veteran claimed to be unemployable in part due to his right shoulder disability.  Forward flexion of the right shoulder was to 90 degrees, abduction was to 170 degrees, external rotation was to 30 degrees and internal rotation was to 60 degrees.  Range of motion testing unchanged after repetitive motion and limited by reports of pain and potential effort.  The examiner opined that the Veteran is capable of moderate to full duty employment if he chooses. 

June and October 2011 VA treatment records show the Veteran sought treatment for right shoulder pain; he had limited range of motion and some transient numbness for the first time.

At the November 2011 videoconference hearing, the Veteran testified that he was in constant pain and that he cannot raise his right arm to mid-way between his shoulder and his hip.  He reported that he was left-handed when writing and eating, but is ambidextrous. 

A March 2012 VA treatment record shows the Veteran continued to experience right shoulder pain.  X-rays showed no evidence of fracture or dislocation and the joint spaces were in normal limits. 

On April 2012 VA examination, the Veteran reported he cannot move his arms and has constant pain.  The examiner noted the Veteran reported he was right-handed.  Forward flexion was to 90 degrees, abduction was to 90 degrees, and range of motion was unchanged after repetitive testing.  The examiner indicated there was no functional loss of the upper right extremity and there was no pain or localized tenderness, and indicated that the Veteran's shoulder condition did not impact his ability to work and that the decreased range of motion was more likely than not due to deconditioning and suboptimal effort.  The Veteran reported that he worked for base security until October 2011.  The examiner noted a diagnosis of status-post subacromial impingement/rotator cuff tear repair with no residuals and minimal functional limitation.  The examiner noted the record demonstrated inconsistencies between the documented history and the Veteran's versions of injury, symptoms, therapy, etc.  The examiner opined that the Veteran is capable of moderate to full duty employment if he chooses.   

A July 2012 VA treatment record shows the Veteran continued to seek treatment for right shoulder pain.  Physical examination revealed marked tenderness anteriorly just below the acromion.  The provider indicated another MRI scan should be scheduled and it was possible that the Veteran would require additional surgery.

On March 2014 VA examination, imaging studies were compared to a similar study from March 2012 which showed mild degenerative arthritis and normal glenohumeral joint.  The Veteran reported constant pain and the examiner noted he was ambidextrous.  Flexion was to 90 degrees and abduction was to 90 degrees with pain at the end of the range.  The examiner noted less movement than normal, painful movement, and localized tenderness of the right shoulder.  The examiner indicated that the Veteran's right shoulder disability did not impact on his ability to work. 

At the outset, the Board notes that the rating criteria distinguish between the major and minor upper extremities, injuries to the major being considered more disabling.  Although on examinations in connection with this appeal the Veteran has indicated he is ambidextrous (and once right handed), the record reflects that it was consistently clinically noted that he eats and writes with his left hand.  Therefore, he is considered left-handed and the right upper extremity is considered the minor one.  Comparing the symptoms of the Veteran's right shoulder disability shown with the criteria for rating shoulder disability, the Board finds that at no time during the evaluation period (excluding from March 20, 2009 to June 30, 2009, as indicated above) is right shoulder motion shown to have been limited to 25 degrees from the side (or approximating such level), even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  Even considering the Veteran's more recent allegations that he is ambidextrous, the record does not show that his right shoulder range of motion was limited to midway between the side and shoulder level (so as to warranted the next higher, 30 percent, rating for the major shoulder).  At all times, the Veteran could move his right arm beyond the midway point (45 degrees) between his side and shoulder level.  Accordingly, a higher rating is not warranted for any period of time under consideration.

 The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examination reports establish that the Veteran has pain on motion of his right shoulder.  Such pain, however, is not shown to have caused additional restriction warranting an increased rating, and is itself contemplated by the rating assigned.  At most, motion was limited to 70 degrees, a degree contemplated by the criteria for the rating assigned, and consistently was to 90 degrees.

Extraschedular Considerations

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his hernia that includes that it impedes activities such as heavy lifting and causes discomfort and pain.  Regarding his right shoulder, the Veteran experiences limited range of motion and painful motion.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria for his umbilical hernia and right shoulder disabilities reasonably describe the disabilities and related impairment, the threshold factor for extraschedular consideration under step one of Thun is not met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not required. 

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Veteran has indicated that his disabilities interfere with his employment, VA examiners have consistently reported that the disabilities do not impact on his ability to work and that he is able to maintain moderate to full duty work should he choose to do so. 38 C.F.R. § 4.16.  Notably, the Veteran has not appealed April 2011 and May 2014 rating decisions which denied TDIU.  Accordingly, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 






ORDER

A 20 percent rating is granted for the Veteran's umbilical hernia throughout, subject to regulations governing payment of monetary awards.

A rating in excess of 20 percent for right shoulder disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


